DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gain control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Thus, a person of ordinary skill in the art would not be able to determine the scope of the claim.
Claim 9, depends on Claim 8, and I rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106254065 B to Jiang et al. (citation to page number and line of translation).
Regarding Claim 1, Jiang discloses an optical emitter comprising a primary laser and a plurality of secondary lasers (Fig. 1, QKD light source, primary laser (12) and secondary lasers (1-4))
wherein each secondary laser is optically injection locked to said primary laser (p. 4, ll. 24-29, injection locking occurs so four slave lasers are same as main laser), 
the emitter further comprising at least one polarisation controller configured to control the polarisation of the output of at least one of the secondary lasers (Fig. 1, polarization controller (7)),
the emitter further comprising a combination unit that is configured to combine the outputs of the secondary laser modules into an output signal (Fig. 1, splitter (8) combines the outputs into an output signal towards isolator (10)).
Regarding Claim 2, Jiang discloses wherein the primary laser and the secondary lasers are pulsed lasers configured to output optical pulses (p. 3, ll. 14-16.)
Regarding Claim 3, Jiang discloses a selection unit configured to select one of said plurality of secondary lasers to contribute to the output signal at a time such that the output signal comprises a sequence of pulses wherein the sequence randomly switches between the outputs of the secondary lasers such that the polarisation of the pulses change for each pulse (Fig. 1, signal pulse generator (13) randomly selects lasers 1-4, p. 5, ll. 24-31.)
Regarding Claim 12, Jiang discloses wherein the secondary lasers are fixed polarisation lasers (p. 2, ll. 32-38, polarization does not change after adjusted.)
Regarding Claim 13, Jiang discloses wherein the polarisation controller is selected from a wave-plate, a polarisation maintaining optical fibre or a mount configured to mount one of the secondary lasers such that its polarisation axis is rotated with respect to at least one other secondary laser (Fig. 1, 7, polarization controller includes polarization maintaining fiber; p. 5, ll. 1-6.)
Regarding Claim 14, Jiang discloses wherein the emitter is configured to output polarisation pulses where the polarisation is randomly selected between from two polarisation basis (as discussed above, the output is random between each of the four slave lasers; p. 6, ll. 5-17; Fig. 1, lasers 1 and 2 form one polarization set, lasers 3 and 4 form another polarization set of two polarization bases.)
Regarding Claim 15, Jiang discloses four secondary lasers and wherein the emitter is configured such that the output from each secondary laser when received at the combination unit is in one of four polarisation states, wherein the four polarisation states are two orthogonal states that form a first polarisation basis and two orthogonal states that form a second polarisation basis which is different to the first polarisation basis (p. 6, ll. 5-17; Fig. 1, lasers 1 and 2 form one polarization set, lasers 3 and 4 form another polarization set of two polarization bases; H,V,P, or N polarizations may be achieved; 1st basis is set to be 45 degrees from second basis by polarization controller (7)).
Regarding Claim 19, Jiang discloses a method of emitting an optical signal with varying polarisation states (Fig. 1, QKD light source, primary laser (12) and secondary lasers (1-4)), the method comprising:
emitting an optical signal from a primary laser (Fig. 1, signal is emitted from primary laser (12));
receiving said optical signal from said primary laser at a plurality of secondary lasers such that the optical signal from said primary laser optically injection locks said plurality of secondary lasers (Fig. 1, secondary lasers (1-4) receive the optical signal and are injection locked; p. 4, ll. 24-29, injection locking occurs so four slave lasers are same as main laser); and
combining the outputs of the secondary lasers into an output signal (Fig. 1, splitter (8) combines the outputs into an output signal towards isolator (10)),
wherein the output of at least one of the secondary lasers is rotated in polarisation with respect to the output of at least one other secondary lasers prior to combing (Fig. 1, polarization controller (7) rotates the first basis 45 degrees from second basis.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106254065 B to Jiang et al. and United States Patent Application Publication 2020/0150240 A1 to Huwer et al.
Regarding Claim 4, Jiang does not expressly disclose the primary laser and the plurality of secondary lasers are gain-switched lasers.
Huwer discloses another system where a plurality of secondary lasers are injection locked to a primary laser (Fig. 1a, ¶ 93).  Huwer further discloses the primary laser and the plurality of secondary lasers are gain-switched lasers (¶¶ 98, 112.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use gain switched primary and secondary lasers (as disclosed by Huwer) in the system disclosed by Jiang.  The suggestion/motivation would have been to achieve fast laser pulses with almost no transmitted power between pulses (¶ 98, Fig. 5).  Furthermore, the proposed modification represents the application of a known method (gain switched pulse lasers) in one type of system (injection locked QKD lasers disclosed by Huwer) in a similar system with known results.
Jiang and Huwer are from the same art with respect to optical communications, and are therefore analogous art.

Claim(s) 10 and 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106254065 B to Jiang et al. and United States Patent Application Publication 2015/0172048 A1 to Wabnig et al.
Regarding Claim 10, Jiang does not expressly disclose an attenuator configured to attenuate the pulses output by the emitter such that they, on average, contain less than one photon. 
Wabnig discloses another QKD system where an attenuator is configured to attenuate the pulses output by the emitter such that they, on average, contain less than one photon (¶ 37.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to us an attenuator configured to attenuate the pulses output by the emitter such that they, on average, contain less than one photon (as disclosed by Wabnig) in the system disclosed by Jiang.  The motivation would have been to prevent and/or detect eavesdropping of the key.  The suggestion from Jiang is to closely achieve a single-photon source using weak light (p. 2, ll. 13-15.)
Wabnig is from the same art with respect to optical communication, and is therefore analogous art.
Regarding Claim 16, Jiang does not expressly disclose a receiver, said receiver being configured to receive pulses from said emitter and measure said pulses in a first or a second polarisation basis.
Wabnig discloses another QKD system where a receiver, said receiver being configured to receive pulses from said emitter and measure said pulses in a first or a second polarisation basis (¶ 9.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use a receiver, said receiver being configured to receive pulses from said emitter and measure said pulses in a first or a second polarisation basis (as disclosed by Wabnig) in the system disclosed by Jiang.  The motivation would have been to be able to share an encryption key without being eavesdropped.  The suggestion from Jiang is that polarization signals are sent in two bases, however no specific receiver is disclosed.
Regarding Claim 17, Jiang does not expressly disclose wherein the receiver is configured to passively select the polarisation basis.
Wabnig discloses wherein the receiver is configured to passively select the polarisation basis (Fig. 6, passive components are used to select the basis of the received signal.)  
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use a receiver that passively selects the polarization basis (as disclosed by Wabnig) in the system disclosed by Jiang.
The suggestion/motivation is the same as that used in the rejection of Claim 16.
Regarding Claim 18, Jiang does not expressly disclose wherein the receiver comprises a polarising beam splitter and a detector configured to measure the output of said polarising beam splitter for each polarisation basis.
Wabnig discloses a polarising beam splitter and a detector configured to measure the output of said polarising beam splitter for each polarisation basis (Fig. 6, PBSs and detectors for measuring the output of the PBSs for each polarization basis.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use a receiver with a polarising beam splitter and a detector configured to measure the output of said polarising beam splitter for each polarisation basis (as disclosed by Wabnig) in the system disclosed by Jiang.
The suggestion/motivation is the same as that used in the rejection of Claim 16.
Regarding Claim 20, Jiang discloses wherein the polarization states are randomly selected from two polarization bases (p. 6, ll. 5-17; Fig. 1, lasers 1 and 2 form one polarization set, lasers 3 and 4 form another polarization set of two polarization bases; H, V, P, or N polarizations may be achieved; 1st basis is set to be 45 degrees from second basis by polarization controller (7)).
Jiang does not expressly disclose receiving at a receiver the optical signal with varying polarization states and varying the polarization measurement basis in the receiver. 
Wabnig discloses receiving at a receiver the optical signal with varying polarization states and varying the polarization measurement basis in the receiver (¶ 9.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use a receive at a receiver the optical signal with varying polarization states and varying the polarization measurement basis in the receiver (as disclosed by Wabnig) in the system disclosed by Jiang.
The suggestion/motivation is the same as that used in the rejection of Claim 16.
Allowable Subject Matter
Claims 5-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/             Primary Examiner, Art Unit 2636     12/03/2022